REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims in the present application are not rejected because no prior art references or combination thereof teach or suggest each of the features in at least independent claims 1 and 10. 
Regarding Applicant’s arguments about the section 102 rejection over Songer et al. (6,458,134), Examiner disagrees with Applicant on the first four points, but agrees on the fifth point.
Regarding the first point, the male trailing end of the male component can be seen as frustoconical at least along the sloping end portion of the first thread 27 (Fig. 1). 
Regarding the second point, the radially resilient member of the male trailing end comprises a smooth external surface devoid of outward projections, e.g., at least at the smooth unthreaded portion thereof (e.g., 25a; Fig. 1).
Regarding the third point, the entryway can be defined to comprise the threaded portion (as well as portion 36) such that the male trailing end compresses until its larger dimension passes the entryway, as claimed.
Regarding the fourth point, Songer’s male trailing end rebounds against the entryway, where the entryway is defined to include the beginning of the threaded portion just beyond portion 36 (Fig. 1; supra).
However, upon further consideration, Examiner agrees with Applicant’s fifth point at page 8, lines 3-15. Namely, Songer does not teach that the rebounding expansion of the male trailing end behind and against the entryway causes the movement of the male component 
Regarding method claim 10, neither Songer et al. nor any other known prior art reference, teach inserting a male trailing end of a male component into a female trailing end of a female component, as claimed, including such that the implant immediately and continuously imparts compressive forces onto the first and second bone segments after the first and second bone segments have contacted each other. It is noted that this action is not merely irreversible ratcheting or the like upon application of an external force, but rather, active immediate and continuous self-compression of the implant. 
Accordingly, the claims of the present application have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773